Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-16, the prior art made of record fails to disclose or suggest the bidirectional AC power converter, particularly including “a nine-switch front-end comprising three parallel sets of three switches in series, which connects a three phase AC system to a set of three tank circuits having a resonant frequency, the nine-switch front-end being configured to: synchronously bidirectionally convert electrical power between the three-phase system and a DC potential on opposite ends of the parallel sets of switches in series, and convert electrical power between the DC potential and the set of three tank circuits operated at their respective resonant frequency” in combination with the remaining limitations as recited in claim 1.
With respect to claims 17-19, the prior art made of record fails to disclose or suggest the power converter, particularly including “a front-end interfacing with a multi-phase AC system, comprising, for each respective phase, a set of three switches in series; a capacitor in parallel with each of the sets of three switches in series; a resonant tank circuit for each respective phase, connected between two of the set of three switches in series for a respective phase” in combination with the remaining limitations as recited in claim 17.
With respect to claim 20, the prior art made of record fails to disclose or suggest the method of power conversion, particularly including “providing a power converter, comprising a front-end interfacing with a multi-phase AC system, comprising, for each respective phase, a set of three switches in series, a capacitor in parallel with each of the sets of three switches in series, a resonant tank circuit for each respective phase, connected between two of the set of three switches in series for a respective phase; […] and automatically controlling the set of three switches in series and the synchronous converter, to control the front-end to synchronously convert electrical power between the multi- phase AC system and a DC potential on the capacitor, and convert the DC potential on the capacitor into a switched frequency which passes through the resonant tank circuits” in combination with the remaining limitations as recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRED E FINCH III/Primary Examiner, Art Unit 2838